            Case 1:19-cv-01780-KBJ Document 1 Filed 06/18/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NATALIE RUSS-GREEN                            :
7200 8th St. N.W.                             :
Washington, DC 20012                          :
                                              :
               Plaintiff                      : Case Number:
                                              :
v.                                            :
                                              :
TIMOTHY LORNE SMITH                           :
#3 Saint George Terrace                       :
Bear, DE 19701                                :
                                              :
       And                                    :
                                              :
LEVEL ONE TRUCKING, LLC                       :
314 Corbitt Circle                            :
Bear, DE 19701                                :
                                              :
               Defendants                     :
                                              :

                                            COMPLAINT

       Plaintiff, Natalie Russ-Green, by and through undersigned counsel, Jason W. Fernandez,

Greenberg & Bederman, LLC hereby sues the Defendants, Timothy Lorne Smith and Level One

Trucking, LLC, for the relief prayed herein. In support, Plaintiff alleges as follows:

                                             PARTIES

       1.      Plaintiff, Natalie Russ-Green, is an adult citizen of the District of Columbia,

residing at the above-referenced address.

       2.      Upon information and belief, Defendant Timothy Lorne Smith (hereinafter

“Defendant Smith”), is an adult citizen of Delaware, residing at the above-referenced address.




                                                 1
            Case 1:19-cv-01780-KBJ Document 1 Filed 06/18/19 Page 2 of 4



       3.      Upon information and belief, Defendant Level One Trucking, LLC (hereinafter

“Defendant LOT”), is corporate entity based in Delaware. Its registered agent according to the

Delaware Division of Corporations is itself, located at the above-referenced address.

                                          JURISDICTION

       4.      Jurisdiction in this case is proper pursuant to 28 U.S.C. § 1332.

                                    COUNT I – NEGLIGENCE
                                       (Defendant Smith)

       5.      On or about September 28, 2016, Defendant Smith was operating a motor vehicle

on E. Capitol Street S.E, near its intersection with Benning Road, in Washington, District of

Columbia.

       6.      At that time and place, Defendant Smith was duty bound to operate the vehicle

with reasonable care and prudence.

       7.      Notwithstanding this duty, and in breach thereof, Defendant Smith operated the

vehicle in a negligent manner and carelessly failed to yield the right of way while attempting an

illegal U-turn in the middle of the intersection. Defendant Smith collided with the Plaintiff who

was traveling through the intersection with a green light. Defendant Smith’s negligence

consisted of, among other things, failing to pay full time and attention to his driving, failure to

maintain a proper lookout, and otherwise failing to operate his vehicle in a reasonable manner.

       8.      As a direct and proximate result of Defendant Smith’s negligence, Plaintiff

sustained severe and permanent bodily injuries, has experienced and will continue to experience

pain and suffering, has lost and will continue to lose wages and earnings, has incurred and will

continue to incur medical and other expenses, has been and will continue to be prevented from

engaging in normal social and recreational activities, and has suffered and will continue to suffer

other damages.

                                                  2
              Case 1:19-cv-01780-KBJ Document 1 Filed 06/18/19 Page 3 of 4



                              COUNT II – VICARIOUS LIABILITY
                                       (Defendant LOT)

        9.       Plaintiff references and incorporates the preceding paragraphs, in the same force

and effect as if fully re-alleged herein.

        10.      At all times relevant hereto, Defendant Smith was driving a motor vehicle owned

by Defendant LOT and was acting as Defendant LOT’s agent, servant, and/or employee.

        11.      As Defendant Smith was Defendant LOT’s agent, servant, and/or employee,

Defendant LOT is vicariously liable for Defendant Smith’s negligence, and Plaintiff’s resulting

injuries and damages.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Natalie Russ-Green, hereby demands judgment against

Defendants, Timothy Lorne Smith and Level One Trucking, LLC, in the amount of ONE-

MILLION & 00/100 U.S. DOLLARS ($1,000,000.00), plus costs and interest, along with any

other relief this Court deems appropriate.




                                                      Respectfully submitted,


                                                      /s/ Jason W. Fernandez
                                                      Jason W. Fernandez, Esq. (Bar # 977919)
                                                      Greenberg & Bederman, LLC
                                                      1111 Bonifant Street
                                                      Silver Spring, Maryland 20910
                                                      Tel: (301) 589-2200
                                                      Fax: (301) 589-6706
                                                      Email: jfernandez@gblawyers.com
                                                      Attorneys for Plaintiff Natalia Russ-Green



                                                  3
        Case 1:19-cv-01780-KBJ Document 1 Filed 06/18/19 Page 4 of 4



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

NATALIE RUSS-GREEN                           :
7200 8th St. N.W.                            :
Washington, DC 20012                         :
                                             :
             Plaintiff                       : Case Number:
                                             :
v.                                           :
                                             :
TIMOTHY LORNE SMITH                          :
#3 Saint George Terrace                      :
Bear, DE 19701                               :
                                             :
     And                                     :
                                             :
LEVEL ONE TRUCKING, LLC                      :
314 Corbitt Circle                           :
Bear, DE 19701                               :
                                             :
             Defendants                      :
                                             :


                                       JURY PRAYER

     Plaintiff respectfully prays a jury trial as to all claims alleged herein.




                                                     Respectfully submitted,



                                                     /s/ Jason W. Fernandez
                                                     Jason W. Fernandez, Esq. (Bar # 977919)
                                                     Greenberg & Bederman, LLC
                                                     1111 Bonifant Street
                                                     Silver Spring, Maryland 20910
                                                     Tel: (301) 589-2200
                                                     Fax: (301) 589-6706
                                                     Email: jfernandez@gblawyers.com
                                                     Attorneys for Plaintiff Natalia Russ-Green



                                                4
